                                                                             __ ,_ .;,..,____,                                                   -~-"'     -   •    0   ••   ~,   .._ _ _ _ _ _ _ _ _ _ _ _ _ _ _




                                      ,_-.0-·~~"'!i)....~;




                                                                  UNITED STATES DISTRICT COURT
                                                                 SOUTHERN DISTRICT ·oF CALIFORNIA


                  UNITED STATES OF AMERICA                              )                         cA-seNuMeeR           1q rr1 J o;) 56 - e.J... m
                                                                        )
                                          vs                            )                         ABSTRACT OF ORDER
                                                                        )
                                                                        )                         Booking No.. _ _ _ _ _ _ _ __
                                                             .
                                                                        )
    .1)1 \f)C~            (\   te C        b\) ht- bu                   )
                                                                        )
         TO THE UNITED STATES MARSHAL AND I OR WARDEN, MEt,ROPOLITAN CORRECTIONAL CENTER:
                _ Be advised that under date of_ _ _                                              1
                                                    . _ _:J=--i/-"$'-~,_/Ci__,_J_ _ _ _ _ _ _ _ _ _ _ _ _ __
         the Court entered the following order:




                  /                   Defendant be released from custody.

         - - - - - - - Defendant placed on supervised I unsupervised probation I supervised release.

         - - - - - - - Defendant continued on supervised I unsupervised probation I supervised release.



                      /               Defendant released on $               4 D,t D[) l) Pf S                                             bond posted.

 . .. . .                             Defendant appeared in Court. FINGERPRINT & RELEASE.
 '-~--      ~



         - - - - - - - Defendant remanded and (                                                  bond) (                  bond on appeal). exonerated.

         - - - - - - - Defendant sentenced to TIME SERVED, supervised release for                                                       yean;.
         - - - - - - - Bench Warrant Recalled.

         - - - ' - - - - - - Defendant forfeited collateral.

         - - - - - - - Case dismissed.

         -------~-Case dismissed, charges pending in case no.----------~----~--

         - - - - - - - Defendant to be released to Pretrial Services for electronic monitoring.
         -------Other.________________________________                                                                                                                   ~




                                                                                                           80 rf_;;cr 1--·d\   L . n1a ill Y
                                                                                                                          "'
                                                                                                      UNITED STATES DISTRICT~TE JU~




         --~                                                        -
                                                                                                                                   OR
                                                                                                      JOAN M~RILL                .. .     Clerk
                                                                                                                        .~··                            & 7.u -:>
                                                                                                                                ~c~<'.
                                                                                                      by       /   "'                            ,f .


         Crim-9    (Rev. 8-11)
                                                                                                              .     )
                                                                                                                         D . . " "....._. .
                                                                                                                         (                         .               _,




' ·CLERK'S COPY
